

115 HR 2780 IH: To amend the Small Business Act to create certain requirements for Federal agencies with a SBIR or STTR program, and for other purposes.
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2780IN THE HOUSE OF REPRESENTATIVESJune 6, 2017Mr. Evans (for himself and Mr. Brat) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Small Business Act to create certain requirements for Federal agencies with a SBIR or
			 STTR program, and for other purposes.
	
		1.Annual meeting for Federal agencies with a SBIR or STTR program
 (a)In generalSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following new subsection:
				
					(tt)Annual meeting
 (1)In generalThe head of each Federal agency required to have a program under this section (or a designee) and the Administrator (or a designee), shall meet annually to discuss methods—
 (A)to improve the collection of data under this section; (B)to improve the reporting of data to the Administrator under this section;
 (C)to make the application processes for programs under this section more efficient; and (D)to increase participation in the programs under this section.
 (2)ReportingNot later than 60 days after the date on which an annual meeting required under paragraph (1) is held, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business and the Committee on Science, Space, and Technology of the House of Representatives, a report on the findings of such meeting and recommendations on how to implement changes to programs under this section..
 (b)Funding for annual meetingSection 9(mm)(1) of the Small Business Act (15 U.S.C. 638(mm)(1)) is amended— (1)in subparagraph (I), by striking the and at the end;
 (2)in subparagraph (J), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (K)the annual meeting required under subsection (tt).. 2.Increasing participation of underserved populations in the SBIR and STTR programs (a)In generalSection 9(mm)(2) of the Small Business Act (15 U.S.C. 638(mm)(2)) is amended to read as follows:
				
 (2)Outreach and technical assistanceA Federal agency participating in the program under this subsection shall use a portion of the funds authorized for uses under paragraph (1) to carry out the policy directive required under subsection (j)(2)(F) and to increase the participation of States with respect to which a low level of SBIR awards have historically been awarded..
 (b)Conforming amendmentSection 9(mm)(6) of the Small Business Act (15 U.S.C. 638(mm)(6)) is amended by striking paragraph (2)(A) and any use of the waiver authority under paragraph (2)(B) and inserting paragraph (2). 